Citation Nr: 0817221	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  06-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial, compensable rating for sexual 
dysfunction.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran had active service from October 1970 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision in 
which the RO, inter alia,  granted service connection and 
assigned an initial 0 percent (noncompensable)e rating for 
sexual dysfunction, effective March 8, 2004, and denied 
service connection for post-traumatic stress disorder (PTSD).  
The veteran filed a notice of disagreement (NOD) in March 
2005, and the RO issued a statement of the case (SOC) in 
April 2006.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in May 2006.

In September 2006, the RO granted service connection for 
PTSD.  As this latter decision is considered a full grant of 
the benefits sought on appeal, that issue is no longer before 
the Board.

As the claim remaining on appeal involves a request for a 
higher initial rating following the grant of service 
connection, the Board has characterized the issue on appeal 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disabilities).

As a final preliminary matter, the Board notes that, in the 
March 2005 NOD to the issue on appeal, the veteran inquired 
about the evaluation of his left ankle disability.  As this 
matter has not been adjudicated by the RO, it is not properly 
before the Board; hence, it is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the March 8, 2004, effective date of the grant of 
service connection, the veteran's sexual dysfunction has been 
manifested by erectile dysfunction with no  evidence of any 
penile deformity.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for sexual 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id. 

The Board also is aware of the recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).In Vazquez-Flores, 
the United States Court of Appeals for Veterans Claims 
(Court) held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  22 Vet. App.  at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a March 2004 letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his original claim for service connection for 
sexual dysfunction, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  A March 2006 letter informed 
the veteran how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  This letter also indicated that VA would 
assign a disability rating determined by applying relevant 
diagnostic codes and considering the impact of the disability 
and its symptoms on employment, and the letter also provided 
examples of the types of medical and lay evidence that the 
veteran could submit (or ask VA to obtain) that could affect 
how VA assigned a disability rating.  In response to this 
letter, the veteran indicated that he had no other 
information or evidence to substantiate his claim.  The April 
2006 SOC (and, later, the September and December 2006 
supplemental SOCs (SSOCs)) set forth the criteria for a 
higher rating for sexual dysfunction (which is sufficient for 
Dingess/Hartman).  

After issuance of the above letters, and opportunity for the 
veteran to respond, the April 2006 SOC and September and 
December 2006 SSOCs reflect readjudication of the claim.  
Hence, while some notice was provided to the veteran after 
the September 2004 initial adjudication of the claim, the 
veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

To the extent that the requirements of Vazquez-Flores apply 
to claims for higher initial ratings, the Board notes the 
aforementioned documents, collectively, appear to meet those 
requirements.    To the extent that the above documents do  
not meet the notice requirements of Vasquez-Flores, the Board 
notes that the veteran's written statements, in particular 
the May 2006 VA Form 9, in which he stated that he can 
perform sexual activity only with the aid of medication, 
appear to reflect that he understood the relevant 
requirements, including the effect of his disability on his 
daily life.  Consequently, any error in this regard was 
"cured by actual knowledge on the part of the claimant."  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service treatment records, post-service private medical 
records, as well VA outpatient treatment (VAOPT) records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran and a private physician, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

Historically, by a rating action dated in September 2004, the 
RO granted service connection and assigned an initial 
noncompensable rating, for sexual dysfunction as secondary to 
service-connected diabetes effective March 8, 2004.  In a 
December 2006 rating decision, the RO awarded special monthly 
compensation based on loss of use of a creative organ, 
effective March 8, 2004.

The veteran's sexual dysfunction has been rated as 
noncompensable under Diagnostic Code 7522.  Under this 
diagnostic code, a 20 percent rating is assigned for penile 
deformity with loss of erectile power.  This is the only 
rating assignable under that diagnostic code, although a note 
is included that consideration should be given to special 
monthly compensation.  See 38 C.F.R. § 4.115(b).In his claim 
for benefits, the veteran stated that he has sexual 
dysfunction secondary to his diabetes.  In his NOD, the 
veteran stated that his private medical records will show 
that he has been on Viagra for over a year.  Then, in his VA 
Form 9, he stated that he can perform sexual activity only 
with the aid of medication.  

Considering the evidence in light of the above, the Board 
concludes that an initial compensable rating is not warranted 
for the veteran's sexual dysfunction.

The medical evidence confirms that, since the effective date 
of the grant of service connection,  the veteran's sexual 
dysfunction has been manifested by loss of erectile power 
without any evidence of penis deformity.  His service 
treatment records fail to show any penis deformity.  The 
August 1990 retirement examination report reflects a normal 
evaluation of the genitourinary system.  Likewise, post-
service medical records fail to show any penis deformity.  An 
April 1997 private medical record reflects that genitourinary 
examination was unrevealing and that the veteran was 
uncircumcised, and a February 2000 record reflects that 
genitourinary examination simply showed that he was 
uncircumcised.  In addition, an April 2004 VA examination 
report reflects complaints of sexual dysfunction but no 
history of sexually transmitted diseases, mumps infection, 
human immunodeficiency virus or trauma to the genitalia.  The 
report also reflects a diagnosis of sexual dysfunction most 
likely secondary to diabetes although the possibility of low 
testosterone cannot be excluded.  Lastly, an October 2006 
letter from Dr. K. only reflects that the veteran has 
erectile dysfunction that is controlled by Levitra.  
Comparing these manifestations with the rating criteria, the 
Board finds that the criteria for a 20 percent rating under 
Diagnostic Code 7522 are not met.  This is because there is 
no deformity of the penis. Diagnostic Code 7522 does not 
provide for a compensabke rating for loss of erectile power 
alone.  In other words, loss of erectile power without penis 
deformity does not warrant a compensable rating, apart from 
consideration of special monthly compensation, which has 
already been granted in this case. 

As the veteran does not meet the criteria for the only 
compensable rating assignable under Diagnostic Code 7522, the 
RO appropriately assigned a noncompensable rating.  See 
38 C.F.R. § 4.31 (providing that the rating schedule 
authorizes the assignment of a noncompensable rating in every 
instance in which the rating schedule does not provide such a 
rating and the requirement for a compensable rating are not 
met).

Under these circumstances, the Board concludes that there is 
no basis for staged rating of the disability under 
consideration, pursuant to Fenderson, and the claim for an 
initial, compensable rating for sexual dysfunction must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a compensable rating, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1999).


ORDER

An initial, compensable rating for sexual dysfunction is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


